DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim(s) 1,2,10,11,12,20,21,22,30 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al (US2011/0203848) in view of Theodorsen et al (WO2017/051032).
Claims 1,11 and 21.
Krueger et al discloses a processor and memory (see paragraph [0028]), a method and a system comprising a piece of equipment at an oil and gas well site (100) comprising a plurality of actuators (motors) and a plurality of sensors (S1,…,Sn);
to receive a plurality of sensor measurements each generated by a corresponding sensor of a piece of equipment (a drill string) at an oil and gas wellsite (100), wherein the piece of equipment comprises a plurality of actuators (paragraph [0019] describes motors) each operable to facilitate a corresponding action (rotating) performed by a component of the piece of equipment, and wherein each sensor measurement is indicative of a corresponding action (see paragraph [0026] describing sensor measurement of RPM for example);
to generate a condition indicator for each sensor based on a corresponding sensor measurement (paragraph [0027] describes monitoring the status and condition of equipment);
Krueger et al fails to teach recording each condition indicator over a period of time and determining condition of the piece of equipment based on at least one of the condition indicators recorded over time.   Theodorsen et al teaches monitoring conditions of equipment over a period of time to determine the condition of the equipment.   See page 2:8-14.  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application for the sensors Krueger et al to record the condition sensor measurement over a period of time to determine the condition of the equipment as taught by Theodorsen et al as a better indication of the condition. 


Claims 2,12 and 22.
Krueger et al describes that the condition indicator is indicative of performance of a corresponding action (rotating) facilitated by a corresponding actuator.

Claims 10,20 and 30.
 Krueger et al describes receiving the plurality of sensor measurements and generate the condition indicators for each sensor in real-time while the actuators facilitate corresponding actions.   In order to measure RPM, it has to be in real-time.
4.	Claim(s) 3,4,13,14,23,24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al (US2011/0203848) in view of Theodorsen et al (WO2017/051032) as applied to claims 1,11 and 21 above respectively, and further in view of Bullock ( US 2015/0337599).

Claims 3,13 and 23.
Krueger et al in view of Theodorsen et al disclose all the claimed subject matter, as explained in connection with claim 1 above, except that the claimed invention determines the condition of the piece of equipment based on change in at least one of the condition indicators recorded over time.  Bullock, in the same field of endeavor, teaches monitoring a change in the drilling conditions over time.  See paragraph [0034].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to program the sensors to monitor the condition of equipment in terms of a change in the conditions over time as taught by Bullock as another measure of assessing the conditions of the equipment. 

Claims 4,14 and 24.
Krueger et al teaches outputting information related to maintenance of the piece of equipment when at least one of the condition indicators recorded over time meets or falls below a predetermined performance threshold.  See page 2:19-25 describing levels that are compared to the calculated physical condition.

Allowable Subject Matter
5.	Claims 5-9,15-19,25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632